                         Exhibit
                           A




Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 1 of 43
                        UNITED STATES DISTRICT COURT

               FOR THE WESTERN DISTRICT OF NORTH CAROLINA

                             CHARLOTTE DIVISION




 CS TECHNOLOGY, INC. and

 SITEHANDS, INC.,



 Plaintiffs,



 v.
                                                     Case No. 3:18-cv-00273

 HORIZON RIVER TECHNOLOGIES, LLC,



 Defendant.




                      EXPERT REPORT OF BRUCE F. WEBSTER

                                September 27, 2019




Page i
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 2 of 43
No. 3:18-cv-00273                                                                        Expert Report of Bruce F. Webster

TABLE OF CONTENTS

1      INTRODUCTION ....................................................................................................................... 1

2      QUALIFICATIONS .................................................................................................................... 1

3      BACKGROUND ......................................................................................................................... 3
    3.1       BACKGROUND OF THE LITIGATION .................................................................................. 3
    3.2       FINANCIAL APPROACHES TO TWO-PARTY INFORMATION TECHNOLOGY PROJECTS ......... 6
4      SCOPE AND METHODOLOGY OF THIS REPORT ..................................................................... 9

5      FINDINGS AND OPINIONS ...................................................................................................... 11
    5.1   THE ORIGINAL P4 FIXED-PRICE AGREEMENT WAS REASONABLE AND ACHIEVABLE FROM A
    TECHNICAL STANDPOINT ............................................................................................................ 11

    5.2    NEW SITE BUILDOUTS WERE INTENDED TO BE BILLED ON A TIME-AND-MATERIALS
    BASIS, NOT AT A FIXED-PRICE................................................................................................... 14
    5.3       CST EXCEEDED THE P4 FIXED PRICE 95% OF THE TIME ............................................... 17
    5.4   CST’S OWN INVOICES SHOW CONSISTENT EVIDENCE OF INCOMPETENCE, PADDING,
    AND/OR DISHONESTY ................................................................................................................. 18

    5.5   CST APPARENTLY MADE USE OF INSUFFICIENTLY QUALIFIED TECHNICIANS DESPITE
    REPRESENTATIONS TO THE CONTRARY ...................................................................................... 19
6      CONCLUSIONS ....................................................................................................................... 28

EXHIBIT 1: CURRICULUM VITAE OF BRUCE F. WEBSTER .......................................................... 30

EXHIBIT 2: CURRICULUM VITAE OF AARON VIVIAN .................................................................. 33

EXHIBIT 3: TESTIMONY OF BRUCE F. WEBSTER SINCE 2015 ..................................................... 34

EXHIBIT 4: MATERIALS REVIEWED OR CONSIDERED ................................................................ 35

EXHIBIT 5: NEW SITE BUILDOUT INVOICES ................................................................................ 37

EXHIBIT 6: QUESTIONABLE/SUSPICIOUS BILLINGS .................................................................... 38

EXHIBIT 7: DUPLICATE P4 INVOICES .......................................................................................... 40




Page ii
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 3 of 43
No. 3:18-cv-00273                                            Expert Report of Bruce F. Webster

1 Introduction

             1. I have been asked to prepare this expert report (the “Report”) in the matter of
                CS Technology, Inc. and Sitehands, Inc. vs. Horizon River Technologies, LLC,
                No. 3:18-cv-00273 (the “Litigation”).

             2. In this Report, I will state my qualifications, scope of review, and
                methodology used for my investigation. I will then present our findings.

2 Qualifications

             3. My name is Bruce F. Webster. I am a Principal at Bruce F. Webster &
                Associates. My business address is 826 South 400 West, Provo, Utah 84601.

             4. I have been professionally involved in information (computer) technology
                since 1974, when I began as a developer (and, subsequently, a team leader) on
                a university-funded research project on computer-assisted translation. In the
                years since, I have served as a software engineer, systems administrator,
                development team leader, chief software architect, vice-president of R&D,
                chief technical officer (CTO), and information technology consultant for a
                variety of companies and organizations. My areas of expertise include
                software engineering, software architecture and design, user interface design,
                quality assurance and testing, object-oriented development, IT project
                management and failure, software licensing, IT security, and IT intellectual
                property issues. I have a BS in Computer Science from Brigham Young
                University and did graduate work in Computer Science at the University of
                Houston/Clear Lake. A copy of my curriculum vitae is attached as Exhibit 1.

             5. During over 40 years of software engineering, I have developed, helped
                develop, or otherwise contributed to a large number of internal, commercial,
                and corporate software projects; that is, I have personally created, modified,
                and analyzed large quantities of software source code in a wide variety of
                programming languages and environments. I have done this in fields as



Page 1
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 4 of 43
No. 3:18-cv-00273                                               Expert Report of Bruce F. Webster

                    diverse as defense, flight simulation, space sciences, environmental
                    monitoring, desktop productivity, telecommunications, financial and
                    investment services, insurance, e-commerce, and international supply chain
                    management.

                 6. As a consultant I have conducted numerous reviews of existing and proposed
                    IT systems, products, projects, and organizations; in the process, I have
                    evaluated project management practices, project schedules and risks, hardware
                    and software architecture, software design and implementation (including
                    actual source code), quality assurance and testing practices, security issues,
                    contract and licensing agreements, personnel qualifications and performance,
                    Year 2000 compliance, and intellectual property protection.

                 7. I have written four books, three of which deal with issues in IT system
                    development and project management, and one of which deals specifically
                    with leadership and management of technology firms. 1 I also have contributed
                    to two other books, which deal with information technology as well. These
                    books are listed in Exhibit 1, along with all publications I have authored
                    within the last ten (10) years.

                 8. As a college professor, I have been teaching a senior-level course in software
                    engineering (CS 428), including project management and failure, at Brigham
                    Young University since the start of 2017. I have likewise taught software
                    design and implementation to undergraduate computer science students. I
                    have also given numerous lectures and presentations on information
                    technology at a variety of conferences, including on IT project management
                    and leadership.




1
    The Art of Ware (M&T Books, 1995).



Page 2
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 5 of 43
No. 3:18-cv-00273                                             Expert Report of Bruce F. Webster

             9. I have been qualified as an expert witness on the subject of information
                technology and project management both inside and outside the United States;
                I have testified in court or arbitration multiple times; I have filed expert
                reports, declarations, and affidavits, and have been deposed under oath. I have
                three times served as a neutral expert and once as sole arbitrator in software
                intellectual property disputes. Exhibit 3 contains a list of cases where I have
                testified as an expert at trial, hearing, or deposition in the last four (4) years.

             10. In connection with this engagement, I, and individuals at my firm under my
                direct supervision and direction, reviewed or considered the documents, files,
                and references cited in Exhibit 4.

             11. Bruce F. Webster & Associates is being compensated for my work and that of
                any associates assisting me in this engagement, based on our hourly billing
                rates. My current billing rate is $350 per hour. The rate for my associate(s) is
                $150 per hour. My firm’s fees are not contingent upon the outcome of this
                matter or my conclusions herein.

3 Background

             12. Below is a brief summary of my understanding of the timeline of the
                engagement between the parties in this Litigation, as well as discussion of
                financial approaches in two-party information technology (IT) projects.

3.1 BACKGROUND OF THE LITIGATION

             13. HRT is a technology services company that specializes in technology
                solutions for clients who have geographically dispersed offices or franchises.
                In the summer of 2016, HRT entered into a contract with Massage Envy
                Franchising, LLC to update the technology infrastructure in over 1,100




Page 3
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 6 of 43
No. 3:18-cv-00273                                                 Expert Report of Bruce F. Webster

                      Massage Envy franchise locations (“clinics”) across the United States
                      (“Project 4”). 2

                  14. Contemporaneously, Horizon River Technologies (“HRT”, “Defendant”) and
                      CS Technology, Inc. (“CST” and subsequently “SITEHANDS”, collectively
                      “Plaintiffs”) jointly executed a Master Services Agreement (the “MSA”) and
                      an accompanying Statement of Work (the “SOW”) for CST to serve as HRT’s
                      subcontractor on Project 4. 3 The contract was later assigned by CST to
                      SITEHANDS.

                  15. The MSA and SOW called for Plaintiffs to perform Project 4 (“P4”)
                      installations of network equipment and cables at various Massage Envy
                      franchise locations across the United States. The P4 installations were to be
                      completed at a fixed-price charge of $689.25, which covered all supplies,
                      labor, and installation. The fixed fee for the P4 installations was subsequently
                      raised to $748.42 to cover the use of color-coded cables. 4

                  16. HRT provided Plaintiffs with a detailed (3+ pages) installation checklist,
                      including materials to bring, device and port labeling instructions, cabling
                      instructions, and configuration instructions. 5 HRT itself would ship ahead of
                      time to the Massage Envy site the networking devices (firewalls, switches,
                      access points, modem) to be cabled together and configured.

                  17. Project 4 work began in August 2016. Immediately, Plaintiffs struggled with
                      installation, and so less than two weeks after providing the first checklist,




2
    Answer and Counterclaim, July 9, 2018, paragraphs 9 and 19.
3
 Master Services Agreement, dated July 15, 2016 (HRT_0000001); Statement of Work, dated July 15,
2016 (HRT_0000010).
4
    Answer and Counterclaim, July 9, 2018, paragraph 26.
5
 Horizon River/Massage Envy Network Upgrade Install, dated 08/26/16 (HRT_0093516; transmitted to
Plaintiffs at HRT_0093515).



Page 4
       Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 7 of 43
No. 3:18-cv-00273                                              Expert Report of Bruce F. Webster

                  HRT provided Plaintiffs with a greatly expanded (18 pages) and vastly more
                  detailed installation checklist, complete with multiple photographs of the
                  networking equipment showing exactly which ports were to be cabled
                  together, maps of typical Massage Envy clinics showing where equipment
                  should go, and detailed screenshots showing network and software
                  configuration. 6

               18. HRT added more details to the installation checklist just a week later, nearly
                  doubling the size (to 33 pages) and now including extremely detailed, screen-
                  by-screen instructions on configuration of the Massage Envy servers to work
                  with the newly installed network equipment. 7

               19. In December of 2016, due to ongoing problems with Plaintiffs’ performance
                  on the P4 installations, HRT revised the instructions yet again, taking back
                  responsibility for certain configuration tasks from Plaintiffs and instead
                  performing them remotely. 8 As such, there was no real change in the scope of
                  work for a P4 installation and thus no need to change the fixed price.
                  Plaintiffs’ personnel were to get the installation to a certain point, and then
                  leave. Once HRT had finished all remote configuration, Plaintiffs’ personnel
                  would come back for a brief ‘cutover’ visit, requiring onsite time of at most
                  30 minutes.

               20. In spite of all this, HRT continued to have serious problems with the quality
                  and reliability of Plaintiffs’ installations, receiving complaints from Massage




6
  Horizon River/Massage Envy Network Upgrade Install, dated 09/07/16 ((HRT_00007387; transmitted
to Plaintiffs at HRT_0007386).
7
 Horizon River/Massage Envy Network Upgrade Install, dated 09/16/16 (HRT_0094968; transmitted to
Plaintiffs at HRT_0094967).
8
 Horizon River/Massage Envy Network Upgrade Install, dated 12/27/16 (HRT_0004289; transmitted to
Plaintiffs at HRT_0004288).



Page 5
    Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 8 of 43
No. 3:18-cv-00273                                                  Expert Report of Bruce F. Webster

                      Envy franchisees and executives. 9 The two parties met or communicated
                      repeatedly, attempting to resolve disputes over improper billing, lack of
                      installation completion, and quality of services. 10

                  21. Plaintiffs apparently stopped all work on the Massage Envy project on June
                      12, 2017. 11 Plaintiffs subsequently filed suit against HRT seeking payment for
                      unpaid invoices.

3.2 FINANCIAL APPROACHES TO TWO-PARTY INFORMATION TECHNOLOGY
         PROJECTS

                  22. There are two general financial approaches to information technology (IT)
                      projects: time-and-materials and fixed-price.

                  23. A time-and-materials project is one in which the vendor is paid for the time
                      and materials expended upon the project. 12 Estimates may be given, but they
                      are not necessarily binding (except by prior agreement). The customer is free
                      to change the scope of the project at will, since it will pay for the work done;
                      likewise, the customer is free to end the project at any point, though the
                      customer is usually obligated to pay for any outstanding work. 13 In this
                      situation, the customer has greater financial risk but also has greater freedom
                      with the project’s direction and duration.




9
 Cf. HRT_0000428, HRT_0002887, HRT_0004554, MEF_0002197, RCTRL0000005390,
SITEHANDS_0004583.
10
     Answer and Counterclaim, July 9, 2018 (Dkt. #10), paragraphs 81-92.
11
     Answer and Counterclaim, July 9, 2018 (Dkt. #10), paragraph 96.
12
  Cf. Classen[2016], p. 161. Classen is talking about software development and licensing, but the same
principles apply across all forms of information technology projects.
13
  The classic exception is when the customer feels that the vendor has failed to produce anything of value
for the time and materials expended.



Page 6
       Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 9 of 43
No. 3:18-cv-00273                                                    Expert Report of Bruce F. Webster

                  24. Under the SOW, billing for time and materials was allowed for certain custom
                      work, including site surveys for both P4 installation and new site buildouts
                      (see Section 5.2, below), as well as the itemized work done on new site
                      buildouts. 14

                  25. A fixed-price project is one in which the vendor offers a fixed price for a
                      clearly specified amount of work. The vendor is usually paid according to
                      clearly defined milestones or achievements. The vendor faces greater financial
                      risk, but can achieve a significant profit margin if it understands the domain
                      well, specifies the requirements thoroughly, and uses qualified, competent
                      personnel to carry out the work. As one authority states:

                          A fixed price offers the [vendor] a greater opportunity for profit
                          because the [vendor] bears a greater share of performance risk, in
                          exchange for a higher profit opportunity. At the same time, if the
                          [vendor] significantly underestimates the scope of work, its losses
                          could be significant. 15
                  26. Because it is a fixed-price contract, the vendor has to come up with a bid that
                      it can live with. That means the bid must not only cover all of the vendor’s
                      estimated costs – for both personnel and equipment – but the bid must also
                      have a healthy margin, not just for profit, but to cover any performance issues
                      with its own personnel or contractors. The more detailed and explicit the work
                      requirements are, the easier it should be for the consultant to calculate a
                      profitable bid.




14
     SOW, Pricing Schedule C, pp. 5-7.
15
  Classen[2016], p. 162. In fact, site-by-site fixed network installations such as Plaintiffs were carrying
out are vastly easier to estimate than typical software projects, which generally require significant
analysis and involve constantly changing requirements.



Page 7
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 10 of 43
No. 3:18-cv-00273                                                  Expert Report of Bruce F. Webster

                  27. If the vendor discovers in the course of the project that it has underestimated
                      its own costs or ability to perform in carrying out the fixed-price tasks, it has
                      three choices short of breaching its commitments:

                          •   Withdraw from the agreement, subject to whatever contractual
                              penalties or consequences there might be.
                          •   Renegotiate or amend the agreement to adjust the fixed price upwards.
                          •   Take the loss.
                  28. Because of the potential financial consequences of any of those choices, the
                      vendor should be very careful in putting together a fixed-price bid and err
                      towards charging too much, rather than too little.

                  29. In this particular matter, it is clear from the SOW and subsequent materials
                      that Plaintiffs agreed to perform P4 installation work at a fixed price. This
                      would be an expected and typical approach given the highly repetitive,
                      constrained, and identical nature of the work across hundreds of Massage
                      Envy clinics. But, as noted above, it was incumbent upon Plaintiffs to ensure
                      that they could complete P4 installations across most of the United States at or
                      below the agreed-upon fixed price, or to accept working at a loss.

                  30. Best practices for profitable fixed-price work such as this should include:

                          •   Technicians conducting site surveys in advance to uncover any issues
                              or roadblocks. Note that the SOW allowed for such site surveys to be
                              billed on a time-and-materials basis, above and apart from the P4 fixed
                              price. 16
                          •   Technicians calling the site in advance on the planned day of work to
                              ensure the site is available and open, and that any equipment being
                              drop-shipped to the site has, in fact, arrived.
                          •   Technicians bringing all necessary equipment, tools, and supplies to
                              the site on the planned day of work, based on the site survey and/or
                              advance phone calls.



16
     SOW, Pricing Schedule C, p. 5.



Page 8
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 11 of 43
No. 3:18-cv-00273                                                 Expert Report of Bruce F. Webster

                         •   Ensuring the technicians doing the work are qualified, experienced,
                             and professional, and that they have the skills to rapidly complete the
                             work, troubleshoot issues that might arrive, and escalate true
                             roadblocks quickly.
                         •   Where possible, using successful and efficient technicians over and
                             over again, so that they develop even greater implementation and
                             troubleshooting skills.
                 31. Failure to adhere to these and similar practices brings a significant risk of
                     long, drawn-out installations, possibly spanning multiple days and visits,
                     wiping out any potential profits and incurring losses on each visit.

4 Scope and Methodology of This Report

                 32. The purpose of this Report is to provide expert analysis and opinions
                     regarding Plaintiffs’ management of the project and related billing. My focus,
                     from a technical point of view, is whether the time spent and fees charged by
                     Plaintiffs appear to be consistent with standard industry practices and justified
                     by the work performed.

                 33. At the same time, I have reviewed Plaintiffs’ invoicing records for charges
                     and work that did not appear to be justifiable or reasonable in the context of
                     the work being done.

                 34. I reviewed documentation produced by HRT relevant to these installations,
                     including the Master Services Agreement, 17 the Statement of Work, 18 and the
                     chronological sequence of Site Install instructions. 19




17
     Master Services Agreement, dated July 15, 2016 (HRT_0000001).
18
     Statement of Work, dated July 15, 2016 (HRT_0000010).
19
 The installation checklists and the relevant emails transmitting them to Plaintiffs may be found at:
HRT_0093515, HRT_0093516, HRT_0007386, HRT_0007387, HRT_0094531, HRT_0094544,
HRT_0094697, HRT_9994698, HRT_0095073, HRT_0004288, HRT_0004289, SITEHANDS_0004819,
SUTEHANDS_0004820, HRT_0021102.



Page 9
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 12 of 43
No. 3:18-cv-00273                                                  Expert Report of Bruce F. Webster

                  35. I also requested and was able to make an on-site visit to an operating Massage
                      Envy franchise to view an actual installation and a typical physical setting for
                      it. 20

                  36. I requested and received the actual equipment typically sent for installation,
                      then cabled the devices together according to the Site Install instructions. 21

                  37. In the context of the analysis above, my firm carried out an extensive review
                      of the invoice data in this matter. I was provided a set of twelve (12)
                      Microsoft Excel spreadsheets that were represented to me as invoices that
                      Plaintiffs submitted to HRT from August 2016 through May 2017. 22 To
                      reduce my own workload, the same data was provided to me in the form of a
                      Excel spreadsheet that is a composite of Plaintiffs’ invoices (the “Composite
                      Invoice Spreadsheet”). 23 In my report, for ease of reference, I will cite to the
                      Composite Invoice Spreadsheet rather than each unique invoice.

                  38. In this review, I looked at the work being done, the hours and/or amounts
                      being billed, and the notes and related information provided by Plaintiffs
                      accompanying each invoice.

                  39. Specifically, my firm analyzed the first 50% (731 out of 1465) of the invoice
                      line items produced by Plaintiffs. This represents (at least) 353 different




20
     Visit to Massage Envy in Draper, Utah, on August 22, 2019, by Bruce F. Webster and associate.
21
  This was done in our offices, not in a functioning Massage Envy setting, so there was no actual
connection to the internet or to a local server.
22
  HRME August 2016 Tickets – original invoice.xlsx, HRME August 2016 Tickets.xlsx, HRME
September 2016 Tickets.xlsx, HRME October 2016 Tickets.xlsx, November 2016 CS Invoice.xlsx,
HRME December 2016 Tickets.xlsx, HRME January 2017 Tickets.xlsx, HRME February 2017 Tickets -
REV.xlsx, HRME March 2017 Tickets.xlsx, HRMS April 2017 Tickets.xlsx, HRME May 2017
Tickets.xlsx, HRME June 2017 Tickets.xlsx
23
     COMBINED CST INV w Unique ID.xlsx



Page 10
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 13 of 43
No. 3:18-cv-00273                                                  Expert Report of Bruce F. Webster

                      clinics. 24 Since the spreadsheet was sorted by HRT Clinic number, this sample
                      is distributed both geographically (across the nation) and temporally (for the
                      period of the engagement between Defendant and Plaintiffs). The sample is
                      internally complete, that is, there is no partial examination of a given site.

5 Findings and Opinions

                  40. In this section, when I refer to work performed by “Plaintiffs,” I am including
                      both the actual Plaintiffs (CST and SITEHANDS) as well as the various
                      subcontractors that Plaintiffs engaged to carry out this work at Massage Envy
                      sites.

5.1 THE ORIGINAL P4 FIXED-PRICE AGREEMENT WAS REASONABLE AND
         ACHIEVABLE FROM A TECHNICAL STANDPOINT

                  41. The July 15, 2016 Statement of Work (“SOW”) signed by Plaintiffs and HRT
                      sets forth a fixed price schedule (Pricing Schedule A) for a ‘Project 4
                      WAP/Network Implementation’ (“P4”) installation -- totaling $689.25 (before
                      taxes). 25 This included $200 for patch cords and cables, $330 for installation
                      (5.5 hours at $60/hour), and $159.25 (1.3 hours) for “Project Oversight:
                      Scheduling, Coordination, Real-time Validation.” As noted above, this
                      amount was subsequently increased to $748.42 to cover the use of color-coded
                      cables.

                  42. Pricing Schedule B provided a monthly Support Contract charge of $9.09 per
                      month for each Massage Envy branch with a completed P4 installation. 26 This




24
  The first 46 line items are labeled as ‘0000’ rather than by HRT Clinic Number but do represent
different geographical locations of Massage Envy clinics.
25
     SOW, Pricing Schedule A, p. 4.
26
     SOW, Pricing Schedule B, pp. 4-5.



Page 11
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 14 of 43
No. 3:18-cv-00273                                                 Expert Report of Bruce F. Webster

                      would be allocated in terms of service hours at a rate of $101/hour. 27 Thus,
                      were the projected 1,136 Massage Envy branches all to go live with P4
                      installations, Plaintiffs would provide 100 hours of support each month with a
                      monthly support charge of $10,327.27.

                  43. Also as noted earlier, Pricing Schedule C in the SOW provided for pricing for
                      “ad hoc consulting” and “MAC [move, add, change] work.” 28 This included
                      itemized labor charges and anticipated equipment for new site buildout work.

                  44. My first finding is that the P4 installation, given the extensive documentation
                      provided by HRT (particularly starting with the September 7, 2016 checklist)
                      and the skill level promised by Plaintiffs in the Scope of Work and other
                      business communications, is straightforward, simple, and – absent a
                      significant roadblock – would normally be completed by a qualified
                      technician in a single visit, if proper procedures and practices (noted earlier)
                      had, in fact, been followed.

                  45. I base this finding on examination at our offices of the equipment to be
                      installed; an actual visit to an Massage Envy location; review of the
                      increasingly detailed and accommodating installation checklists HRT
                      provided to Plaintiffs (ultimately over 30 pages long and filled with detailed
                      photographs, diagrams, and screen shots); and my firm’s own experience in
                      network installation and administration.

                  46. The SOW allows for site surveys in advance of P4 installation on a time-and-
                      materials basis at $70/hour (during business hours) or $105/hour (during non-




27
  The SOW gives a sample calculation that with 200 finished P4 installations, Plaintiffs would bill HRT
$1818.00 and that HRT would be given 18 hours of services for that fee – thus $101.00/hour.
28
     SOW, Pricing Schedule C, pp. 5-7.



Page 12
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 15 of 43
No. 3:18-cv-00273                                                 Expert Report of Bruce F. Webster

                      business hours). 29 However, my examination of Plaintiffs’ invoices show that
                      this was seldom done.

                  47. Even assuming the CST technician did not do a site survey in advance or even
                      just call the site manager to find out basic information, the 5.5 hours provides
                      abundant time to complete the required P4 tasks, including:

                          •   Mounting shelves or MDF board for equipment, if necessary. (60
                              minutes or less)
                          •   Placing equipment on shelves or mounting it on the MDF board. (45
                              minutes or less)
                          •   Wiring network equipment together. (15 minutes or less)
                          •   Placing access points in ceiling and connecting with cables. If
                              necessary, pull second cable to connect to server. (Roughly 2 to 3
                              hours, depending upon difficulty, obstacles, and access to specific
                              rooms; however, technician can charge extra for high/hard ceiling)
                          •   Calling NOC for password, Remote Desktop to server, NIC teaming,
                              connecting redundant server NIC to firewall. (30 minutes typically)
                              Note that this whole step was taken over by HRT when they shifted to
                              a two-visit installation process.
                  48. So, a typically P4 installation should take about 5.5 hours of actual work. A
                      well-qualified technician would come in under this time, particularly with any
                      form of pre-assessment of the site.

                  49. Independent confirmation of our assessment comes from HRT documents
                      regarding P4 installation done either by independent contractors (different
                      than those use by Plaintiffs) or by HRT itself. HRT records for eleven (11) P4
                      installs from 2018 and 2019 show an average cost (labor + equipment) of
                      $622. 30 An outside contractor that HRT used for other sites, Nationwide Tech
                      Solutions (“NTS”), charged $800 (tax included) for its P4 installs, which –




29
     SOW, Pricing Schedule C, p. 5.
30
     Self-performed ME work cost (Field Nation).xlsx.



Page 13
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 16 of 43
No. 3:18-cv-00273                                                  Expert Report of Bruce F. Webster

                      like Plaintiffs’ later installs – were broken into two visits. 31 This was not
                      because the work required it, but because Plaintiffs’ contractors consistently
                      lacked the technical skills to successfully complete the cutover work, and so
                      HRT took over that work remotely.

5.2 NEW SITE BUILDOUTS WERE INTENDED TO BE BILLED ON A TIME-AND-
         MATERIALS BASIS, NOT AT A FIXED-PRICE

                  50. In addition to P4 installations, Plaintiffs also provided services to new
                      Massage Envy clinics as they were being built, specifically, roughing in and
                      terminating the network cabling used by the IT equipment. 32

                  51. The SOW contains an entry in its Pricing Schedule C for “New Site Buildout”
                      with a fee of $11,465 per site. 33 However, subsequent entries in the same
                      pricing schedule show labor rates and expected equipment for new site
                      buildouts and related work. When I have discussed this with HRT personnel,
                      they have characterized the $11,465 fee as a rack-rate for such new site
                      buildouts, not a fixed-price amount.

                  52. This characterization is supported by contemporaneous documents:

                          •   In a July 11, 2016, email exchange between Chris Harrison (CTO at
                              HRT) and Rob Carbone (CST), they discuss adjusting the ‘rate card
                              for a new site’ with a goal of lowering costs. 34
                          •   In an August 30, 2016, email exchange between Spencer Stockley
                              (CST) and Scott McDermott (HRT), Stockley refers to the $11,465 as
                              an “initial SWAG number” and says that CST will prepare “bespoke



31
  Invoice_40093_from_Nationwide_Tech_Solutions_Inc.pdf,
Invoice_50032_from_Nationwide_Tech_Solutions_Inc[1][1].pdf,
NTS_50035_RCTRL0000072790.001.pdf, NTS_50036_RCTRL0000072792.001.pdf,
NTS_50042_RCTRL0000003870.001.pdf.
32
     Answer and Counterclaim, July 9, 2018, paragraph 11.
33
     SOW, Pricing Schedule C, p. 5.
34
     HRT_0023466.



Page 14
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 17 of 43
No. 3:18-cv-00273                                                Expert Report of Bruce F. Webster

                           [custom] quotes” based on the full construction prints that will “likely
                           be lower.” 35
                53. Furthermore, this characterization is borne out by the new site buildout
                    documents I reviewed. Those documents – listed in chronological order in
                    Exhibit 5 – show that Plaintiffs consistently provided itemized quotes to HRT
                    for new site buildouts that were, in fact, far less than the $11,465 amount,
                    typically ranging from about $4000 to just over $9000. These documents
                    followed a standard format, listing on a line-by-line quoted basis, the labor
                    and equipment required, with the total cost being the sum of the individual
                    items. Most of these contained text that explicitly referred to themselves as
                    “quotes” or “proposals.” There was no indication that they were invoices;
                    some explicitly indicated that “the final invoiced price will reflect actual
                    installed materials and hours worked.” 36

                54. My analysis of the 50 new site buildout quotes show that 31 of the 32 quotes
                    provided by Plaintiffs to HRT prior to April 26, 2017, were itemized, with
                    sums ranging from $4,428.00 to $9,460.92. Eleven (11) of those quotes
                    included the P4 fixed fee as part of the quote total, meaning that the new site
                    buildout work was actually several hundred dollars less than the total quoted.

                55. Just one of these 32 quotes, dated November 25, 2016, was not itemized and
                    simply cited a fee of $11,465. 37 This one site became an issue in April 2017.
                    The Massage Envy manager had asked for an itemized invoice for the $11,465
                    charge; it appears that Plaintiffs did eventually provide one, but that it cited
                    charges for work that Plaintiffs had not, in fact, performed. Scott McDermott
                    (HRT) noted this in his response to Mike Murphy (CST):




35
  HRT_0000048. “SWAG” is a well-known engineering term, the acronym standing for “silly wild-ass
guess,”, that is, a very rough and likely inaccurate estimate.
36
     Cf. HRT_0116678.
37
     SITEHANDS_0096859.



Page 15
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 18 of 43
No. 3:18-cv-00273                                                Expert Report of Bruce F. Webster

                        But did you actually do the Toshiba installation, provide a UPS
                        battery backup for the server, install a demark extension?
                        I’m pretty sure the answer to all of those questions is ‘no,’ and the
                        owner of this clinic owns a couple of others and was very on top of
                        everything . … I’d hate to send an invoice that itemizes work that
                        wasn’t actually done.
                        My first impression would be that you shouldn’t be trying to match
                        the $11,465 number. You should send us an invoice for actual
                        work done, and if it is less than $11,465, credit us the difference if
                        we’ve already paid. As I mentioned before, we’ve had this
                        discussion with Rob and Spence, and they agreed they would do
                        that. 38
                 56. In spite of that direction from HRT, Plaintiffs’ approach to new site buildouts
                     abruptly and significantly changed on April 26, 2017. On that day alone,
                     Plaintiffs provided six (6) new un-itemized quotes for new site buildouts, each
                     for $11,465. On May 3-4, 2017, Plaintiffs provided a similar batch of eight (8)
                     un-itemized quotes for new site buildouts, again, all at $11,465. Thus, in the
                     space of a little over a week, Plaintiffs had provided fourteen (14) new site
                     buildout quotes for $11,465 – totaling $160,510 – all lacking any detail or
                     justification for the amount being quoted, and all citing a fixed total amount
                     much greater than any prior itemized quote.

                 57. Even so, three (3) of the 28 quotes that Plaintiffs submitted from April 26,
                     2017 through May 25, 2017, were still itemized, with amounts of $7,362.50,
                     $8.265.50, and $7,812.50. 39

                 58. Furthermore, on an internal (CST) email dated May 7, 2017, Mike Murphy
                     stated his intent to “make whole all of the past new build[s] we did not bill the
                     whole $11,465.” 40




38
     Email from Scott McDermott to Michael Murphy, 4/21/2017 (HRT_0148656).
39
     HRT_0027883, HRT_0107594, HRT_0001101.
40
     SITEHANDS_0009603.



Page 16
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 19 of 43
No. 3:18-cv-00273                                            Expert Report of Bruce F. Webster

             59. In short, the documentary history makes it clear that HRT and Plaintiffs both
                understood from the start of their engagement that new site buildouts were to
                be quoted and performed on a time-and-materials basis, and that the abrupt
                shift by Plaintiffs towards a fixed-price approach in April 2017 was unilateral
                and not approved by HRT.

5.3 CST EXCEEDED THE P4 FIXED PRICE 95% OF THE TIME

             60. Of the 353 P4 site installations examined, Plaintiffs billed extra hours for 336
                of them, or 95%. Only 17 (5%) of the 353 P4 site installations were completed
                and charged at the fixed-rate price.

             61. The overcharging for P4 installations is consistent throughout the entire
                engagement, from August 2016 through June 2017.

             62. Some of this overcharging (above and beyond the contractual fixed price)
                occurred at the 353 initial visits, but Plaintiffs required 249 additional visits
                beyond those to complete the work.

             63. Given Plaintiffs’ 95% rate of exceeding the fixed price, and given that the
                time estimates built into the contractual fixed price were, in fact, reasonable,
                we are left with several possibilities, not necessarily mutually exclusive:

                    •   Plaintiffs overestimated the qualifications of the people it hired or
                        contracted to do the actual installations and then continued to use such
                        people throughout the duration of the engagement.
                    •   Plaintiffs sought to fraudulently inflate its billings – either to increase
                        profits or avoid losing money – by billing extra for work that either
                        was unjustified, that should have been included within the P4 fixed
                        price, or that was a duplicate of work already billed. In several
                        instances CST appears to have abandoned incomplete P4 installations
                        even though it billed (at least) the full fixed price for the P4
                        installation.
                    •   Notwithstanding the terms of the parties’ agreement, Plaintiffs
                        consistently billed additional P4 work on a time-and-materials basis in
                        addition to charging the fixed price, even though that extra work was
                        in most cases work that should have been covered by the fixed price.



Page 17
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 20 of 43
No. 3:18-cv-00273                                             Expert Report of Bruce F. Webster

             64. In short, Plaintiffs failed utterly to adhere to the fixed price schedule set forth
                in the SOW. Rather than use the P4 fee as a maximum charge – the essential
                nature of a fixed price agreement – Plaintiffs consistently used the P4 fee as
                the minimum charge and, as noted above, added additional charges to
                completing the P4 work for 95% of the Massage Envy clinics.

5.4 CST’S OWN INVOICES SHOW CONSISTENT EVIDENCE OF INCOMPETENCE,
     PADDING, AND/OR DISHONESTY

             65. Close analysis of Plaintiffs’ invoices shows repeated evidence of, at least,
                incompetence and ineffective work by Plaintiffs’ contractors, leading to
                excessive hours for a straightforward installation. However, the frequency,
                manner, and documentation of the overbilling implies intentional action by
                Plaintiffs to inflate P4 billings.

             66. In the 353 P4 installs reviewed, we found (at least) 47 invoices billing
                amounts that does not appear to be justified by the work described in the
                invoice. Exhibit 6 lists these 47 invoices. Generally speaking, there are several
                patterns of Plaintiffs’ actions that emerge from these invoices.

                    •   First, the invoices show that a complete P4 installation was almost
                        never completed within the 5.5 hours set for the SOW; instead, excess
                        hours were billed in spite of the fixed-price agreement, and multiple
                        visits were often required to complete the P4.
                    •   Second, the completion of P4 work was frequently done by billing
                        against HRT’s General Support hours, presumably to sidestep the
                        fixed-price limit or hide the excess work required. The pricing
                        schedules in the SOW contemplated Plaintiffs would need to perform
                        less than one general support hour, per clinic, per year. This was a
                        reasonable assumption.
                    •   Third, excess hours were often billed for relatively simple tasks, such
                        as six to eight hours to pull one or two networking cables, or two hours
                        to reboot a DVR.




Page 18
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 21 of 43
No. 3:18-cv-00273                                            Expert Report of Bruce F. Webster

             67. Likewise, in the 353 P4 installs reviewed, we found six (6) sites where
                duplicate invoices were issued by Plaintiffs for the same P4 install. Exhibit 7
                lists these invoices.

             68. We also found 23 invoices (out of the 353) where the hours billed appear to
                exceed the hours indicated in the technician notes (e.g., from arrival to
                departure). For example, in an invoice dated 09/23/16 (Corbin Cabrera at site
                #0075), the notes indicated Cabrera arrived at 3:30 pm and finished work at
                8:30 pm – just 5 hours – and yet the invoice bills for 19 hours plus the P4
                fixed fee, and there were still two more invoices covering the P4 installation
                work at the same site.

             69. Egregious examples of Plaintiffs’ improper and potentially deceptive billing
                practices include, but are not limited to:

                    •   Billing travel time as labor;
                    •   Billing two hours to reboot a DVR;
                    •   Billing six hours to run a single cable;
                    •   Billing two hours to plug in a loose cord;
                    •   Billing ten hours to install two switches.

             70. The frequency and consistency at which Plaintiffs overbilled HRT makes it
                improbable, in my experience, that the foregoing overcharges all resulted from
                mere mistake.

5.5 CST APPARENTLY MADE USE OF INSUFFICIENTLY QUALIFIED TECHNICIANS
     DESPITE REPRESENTATIONS TO THE CONTRARY

             71. It is difficult at this remove to determine which installations and support visits
                had excess hours due to deliberate mis-categorization or padded billings, and
                which were due to incompetence on the part of the technician(s) provided by
                CST.




Page 19
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 22 of 43
No. 3:18-cv-00273                                                Expert Report of Bruce F. Webster

                  72. What is telling, though, is that CST made some direct, firm commitments
                     regarding the technical skills and specific training of the technicians it would
                     send out for the promised work.

                  73. The SOW states:

                         2.2 CST agrees to ensure all technicians have been and will
                         continue to be properly trained to support Client’s IT
                         Infrastructure, including training on the use of test equipment. 41
                  74. The SOW goes on to define the qualifications for Level 1 and Level 2
                     Technicians:

                         •   Level 1: Basic Cabling tasks, works with assistance of NOC/Bridge to
                             configure devices and troubleshoot issues.
                         •   Level 2: Same as [Level 1] but can work independent of NOC/Bridge
                             to configure devices and/or troubleshoot issues for any devices.
                             Technician has the ability to work on pc’s, severs, and network gear. 42
                  75. Shortly after HRT and Plaintiffs signed the MSA and SOW, Jef Wallace, CEO
                     of HRT, wrote an email to Spencer Stockley, CEO of CST, asking “How do
                     you qualify subcontractors to make sure they can do the work?” Mr. Stockley
                     replied:

                         We employ a “Strategic Sourcing Team” that is actively engaged
                         in the subcontractor management 365/24/7; this team works
                         directly with Operations and Business Management to add,
                         remove, shift, subcontractors based on current/forecasted demand
                         We utilize FBI background checks and photo/fingerprinting (which
                         includes full local background checks and credit reviews) through
                         Fieldprint to ensure the technicians are independently qualified to
                         perform work on behalf of our firm at customer sites
                         We required (at both the subcontractor and individual technician
                         level) copies of all “Skills” and “Certifications” documentation




41
     SOW, p. 2.
42
     SOW, p. 5.



Page 20
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 23 of 43
No. 3:18-cv-00273                                                   Expert Report of Bruce F. Webster

                          loaded into ATLAS and flagged with expiration dates; these are
                          audited frequently and updated on/before expiration dates
                          We validate “Skills” or “Certifications” with the certifying entity
                          regularly (CommScope for example)
                          We review feedback (good and bad) on each technician daily and
                          penalize accordingly
                          We write specific contract language around compliance with
                          “Skills” and “Certifications” in all our agreements which are
                          paired with fierce penalties for any breach or violation
                          We remove underperforming technicians and/or entire
                          subcontractors if they do not meet any of our program
                          requirements (skills, feedback, SLA’s, system compliance,
                          bespoke customer standards requirements, etc.) 43
                  76. In spite of those assertions, the picture that emerges from the technicians’ own
                      notes in the invoices, as well as the hours and multiple visits billed by
                      Plaintiffs for just about every task, demonstrates either a lack of requisite
                      skills on the part of many of the technicians or some significant dishonesty in
                      the hours billed for the actual work completed, or both.

                  77. This is confirmed, as noted above, by the actual hours and amounts billed by
                      other subcontractors, as well as the time and cost for HRT itself, in carrying
                      out exactly the same work and set of tasks.

                  78. Plaintiffs were themselves aware of the problems with both qualifications and
                      quality of work from their contractors, not to mention professionalism and
                      reliability, as documented by some of their internal emails and text messaging.
                      Note that these are just excerpts, and several of Plaintiffs’ own documents
                      cited go on at greater length about problems, issues, and dissatisfaction:

                          •   [02/10/17] The new technician onsite, Jean Paul, sent me pictures of
                              the current state of the network equipment and terminations. After
                              reviewing the pictures, I am at a loss for words. This is completely
                              unacceptable. I would like your feedback on how we would like to


43
     Email from Spencer Stockley to Jef Wallace and Chris Harrison, 08/19/2016, 3:20:32 PM (UTC).



Page 21
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 24 of 43
No. 3:18-cv-00273                                                Expert Report of Bruce F. Webster

                            proceed with Orion in the future. My suggestion is that we DO NOT
                            pay anything for the work that was done by the original tech Jason
                            Welter (not my call to make). 44
                        •   [02/13/17] I had to hold the tech’s hand through the entire install –
                            truthfully, it would have been better to send me out there and do it
                            myself. Tech onsite had ZERO basic cabling skills. …when I called
                            him and told him “Jean, no zip ties on CAT 6!!” he replied with
                            “What’s CAT 6?” … this tech lacked basic cable management
                            skills…45
                        •   [02/16/17] Just one more reason that Orion is on my Shit list….And
                            for future dispatches [I hope]…they send a qualified tech … It
                            honestly pains me to look at that picture, but like I said I truly think
                            this is the best he could do… 46
                        •   [02/21/17] This is becoming comical now.
                            Another Orion debacle, we now have missing drops.
                            I refuse to use them at any new builds if this is the quality of work they
                            are promising.
                            Greg, they need to get out there ASAP and again – at no charge to
                            us. 47
                        •   [02/22/17] It has come to my attention that the scope of work was left
                            in completed [sic] on this work order. We will need Orion to ensure
                            that they can get a Tech go back to complete the work that we were
                            told was completed already. We are placed in a bad position when we
                            are told the work is completed and then we are blindsided that it is not.
                            I will need to know today once you secure a competent resource to
                            complete this job. 48
                        •   [03/21/17] Please note that going forward we can no longer have two
                            technicians dispatched for a P4 install as part of the ME project, unless
                            the techs are going to complete the scope of work in half the time.
                            The hours being billed to date have reached a tipping point with the
                            client and compared to other vendors Coranet is sticking out. Over the




44
     SITEHANDS_0010024, email from Zachary Stevens to Lisa Cusmano, 02/10/2017.
45
     SITEHANDS_0010024, email from Zachary Stevens to Michael Murphy, 02/13/2017.
46
     SITEHANDS_0021428, email from Zachary Stevens to Lisa Cusmano. 02/16/2017.
47
     SITEHANDS_0005499, email from Lisa Cusmano to Michael Murphy and others, 02/21/2017.
48
  SITEHANDS_0005611, email from Greg Protonentis (CST) to Al Way, Christ Liversidge (Orion),
02/22/2017.



Page 22
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 25 of 43
No. 3:18-cv-00273                                                Expert Report of Bruce F. Webster

                             last 50 days an average P4 install is taking Coranet 18.5 hours, where
                             other vendors are closer to 10 hours. 49
                         •   [03/21/17] We found a significant issue in San Pedro. The cables run
                             are not CAT6 they are in fact CAT5E. This is a huge mistake by our
                             technicians. 50
                         •   [03/24/17] I am completely flabbergasted that 2 techs ran 4 cables in
                             7.5 hours and have the audacity to show up late the following day
                             fully knowing that this was schedule for completion YESTERDAY
                             (and the FZ wanting to leave is no excuse as they were onsite for 7
                             hours). We have 4 other vendors that have been pushed back because
                             of this mess.
                             The original tech ran CAT5E, our CAT6 cable is gone, the techs are
                             completely unprofessional, I was told by your team that it would have
                             been completely yesterday and I keep getting the run-around as to
                             what is happening here.
                             Zak and I are client facing – and we are the ones who have to bear the
                             brunt of this. 51
                         •   [04/25/17] Yes… This is getting old. They keep sending inexperienced
                             techs. THIS IS A NEW SITE. THERE IS NO REASON FOR
                             SLOPPY WORK! 52
                         •   [04/25/17] I’m just afraid of who we send now that I know our
                             vendors are giving us inexperienced techs. 53
                         •   [04/26/17] Our tech will do what he can but Coranet needs to get back
                             onsite and fix their cabling work. I will not let Edgar from USIS be
                             held responsible for their sloppy cabling that will fil inspection… This
                             is absolutely unacceptable. 54




49
     SITEHANDS_0060770, email from Michael Murphy to Peter Spears and Mike Procopio, 03/21/2017.
50
     HRT_0030754, email from Lisa Cusmano to Angie Christopherson (Massage Envy), 03/21/2017.
51
  HRT_0035010, email from Lisa Cusmano to Spencer Stockley and others, 03/24/2017. Emphasis in
original.
52
     HRT_0108058, email from Zachary Stevens to Lisa Cusmano, 04/25/2017.
53
     HRT_0028833, email from Zachary Stevens to Lisa Cusmano, 04/25/2017.
54
     HRT_0028918, email from Zachary Stevens to Lisa Cusmano, 04/26/2017.



Page 23
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 26 of 43
No. 3:18-cv-00273                                                Expert Report of Bruce F. Webster

                        •   [05/13/17] I cannot use Orion here with the amount of eyes that are
                            going to be on this. This FZ is going to be over the tech’s shoulder the
                            entire time they’re onsite. 55
                        •   [05/24/17] Stevens, Zachary [10:29 AM]
                             …He’s a good tech.. unlike the Technimove glunks. They were
                            literally like children
                            Everything looks great but we’re not paying that time. I straight up
                            told him that the typical install is 10 hours at the very most for 1 tech
                            Cusmano, Lisa [10:36 AM]:
                            10 hours is max
                            no more free rides
                            they take 2 days they get paid for 10 hours
                            done
                            i am done with these vendors
                            they all need to be schooled 56
                 79. Plaintiffs’ own internal acknowledgements of the recurring problems with its
                     contractors are matched by strong complaints from the Message Envy clinics
                     themselves. One example is this email dating to November 2016:

                        I would like to chime in on behalf of the Las Vegas region and add
                        that we have had constant problems and incredibly poor service
                        with most of our dealings with Horizon River over the past
                        months.
                        The individual clinics can give you more specifics, but in addition
                        to Barry’s concerns below, there are several other owner groups in
                        town who have experienced the following issues:
                            •   The technician – Tim – not showing up as promised or
                                extremely late or leaving very early. WE have to call, text
                                or email to find out what is going on.
                            •   Not completing the work – none of the clinics he’s worked
                                at are 100% finished.
                            •   No one else can come out when he’s not available – he’s
                                the ONLY one working on this project in our region of 12
                                clinics.




55
 HRT_0027211, email from Zachary Stevens to Lisa Cusmano, 05/13/2017. Note that CST is still using
Orion three (3) months after threatening to drop them for incompetence.
56
     SITEHANDS_0013565, email from Lisa Cusmano to Zachary Stevens, 05/24/2017.



Page 24
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 27 of 43
No. 3:18-cv-00273                                                 Expert Report of Bruce F. Webster

                             •   He fixes one problem while creating others.
                             •   Constantly on the phone for games, personal reasons and
                                 because he can’t fix the issues and is calling for help. …
                             •   We’ve had to utilize our Massage Envy Help Desk (or
                                 outside IT vendor) because he couldn’t get the systems up
                                 and running.
                             •   Clinics have been down for hours if not a full day, at a
                                 time, with no warning.
                             •   Lack of communication on when to expect a technician and
                                 what’s needed in preparation [sic] for his arrival (i.e., floor
                                 plans).
                         I can provide many more examples, but right now, it’s safe to say
                         that probably 5-8 clinics are incomplete in one way or another with
                         the service that was already paid for weeks ago, and we do not
                         know when they will be at 100%.
                         Sadly, this has been, and continues to be a very poor experience. 57
                  80. As another example, a different Message Envy franchisee wrote this on
                     December 20, 2016:

                         On 11/19, a tech from Horizon River arrived at our location at 8am
                         for our wireless access points (WAP )installation…According to
                         the emailed communication received prior, the appointment was
                         expected to take 5 hours. Ours took 10 hours. During that 10 hours,
                         the tech took our server off-line 3 times leaving us no access to the
                         internet or Central Office, he was rude, and acknowledged that “we
                         were his guinea pig” and that he’s never done this before. Before
                         this tech’s arrival, all of our printers, cameras and networked
                         components were working fine, however, after he left, we were not
                         able to print to networked printers, our credit card readers were not
                         communicating with our workstations, and we lost our ability to
                         monitor our security cameras. 58
                  81. Another, from April of 2017:




57
     HRT_0053790, email from Jill Peters (Message Envy) to Behz Akhund (HRT) and others, 11/18/2016.
58
  HRT_0053551, email from Doug Dillenburg (Massage Envy) to John Choi (Massage Envy),
12/20/2016.



Page 25
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 28 of 43
No. 3:18-cv-00273                                                 Expert Report of Bruce F. Webster

                         When the technician arrived, he looked very disheveled – hair was
                         a mess, pants were sagged half way down, zipper undone and shirt
                         sticking out of it. He came in and said he was with Horizon River
                         to do our install and I introduced myself. He asked if I “even had
                         all the stuff for him to do the install?” I let him know that the email
                         that I received said that we were supposed to have 3 packages and
                         I did in fact have three. He started opening them was like well
                         maybe you are supposed to have more because I don’t see
                         everything in here. He kept digging in the box and eventually
                         found everything. He then let me know that he didn’t even know if
                         he could do the install because he didn’t have a work ticket for me
                         and “luckily we were only 20 minutes from his house.” I let him
                         know that they were the ones that set up the installation and he
                         said, “Well I could make a couple calls to see what I can figure
                         out.” He sat in the lobby and called a few people and eventually
                         said that he was going to do the job without a work ticket and
                         would call them back to let them know that everything was
                         installed so hopefully they would just create a work ticket.
                         He got started, coming up a few times to ask questions or talk on
                         the phone. At one point, he came up front talking on the phone
                         semi-loudly and went out to his car to talk on the phone for
                         approximately 5 minutes and then paced up and down our front
                         sidewalk still talking on the phone. While he was on the phone, he
                         pulled his pants and underpants up right in front of the door. He
                         even spit in his hands and rubbed them together, possibly to clean
                         them, and then came back in to continue working. While working,
                         he would whistle while walking down the hallway, talk on the
                         phone, etc. to the point that I had two customer complaints during
                         one hour that they could hear him during their [massage] sessions.
                         Horizon River, it’s [sic] employees and sub contractors when they
                         enter a Massage Envy location represent our brand. As such, I
                         would expect them to have the same professionalism that we
                         would hold any of our employees to. I would appreciate not
                         sending this technician to any of my other locations…. 59


                 82. And another, this in May of 2017:

                         Gary was the name [the installer] gave when he checked in with
                         the front.



59
     HRT_0045194, email from Matt Roberts (Massage Envy) to Project 4 (Massage Envy), 04/21/2017.



Page 26
      Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 29 of 43
No. 3:18-cv-00273                                            Expert Report of Bruce F. Webster

                         •   3 ceiling entry panels were broken I’ve attached the photos
                             of those entry areas. There are not simple ceiling tiles, but
                             are part of the “fire corridor”. The broken tile will no
                             longer pass a fire marshal inspection.
                         •   Gary left the breakroom, tranquility room (back tranquility
                             by the server closet), and the server closed a complete
                             mess.
                         •   He left all of his boxes and any other trash that he
                             accumulated during the day in the back for my staff to
                             clean up.
                         •   He was talking to clients while he was working in the lobby
                             area, even while my FDA’s were trying to pitch
                             memberships.
                         •   He was being awkward with the LMT’s and Esty’s in the
                             breakroom, asking if he could get a quick massage, etc.
                         •   My FDA Grayson had to ask him 2 times to get off his
                             phone headset [while] he was working in the server closet
                             because they could hear his phone conversations all the
                             way in the front. (These conversations did not have to do
                             with installing the equipment in our location) 60
              83. Many other such emails exist, all with the common themes of unqualified (and
                  sometimes unprofessional) technicians, excess hours spent, poor or
                  incomplete work, and serious impact on the operations of the Massage Envy
                  clinics themselves and likely on HRT’s reputation. 61

              84. Given the range of dates on these various communications, it is clear that
                  Plaintiffs knew of these problems and issues through the entire course of their
                  engagement with HRT and yet never resolved them.




60
  HRT_0095280, email from ‘janna’ (Massage Envy) to Stephanie McGovern (Massage Envy) and
others, 05/13/2017.
61
  HRT_0148920, HRT_0005623, HRT_0019798, HRT_0020005, HRT_0103287, HRT_0015251,
HRT_0015306, HRT_0021084, HRT_0095256, HRT_0145975; see also MEF_0002197, HRT_0095233,
SITEHANDS_0004583, HRT_0000482, HRT_0004554, HRT_0002887, HRT_0034204, HRT_0102828,
HRT_0088554.



Page 27
     Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 30 of 43
No. 3:18-cv-00273                                           Expert Report of Bruce F. Webster

             85. Instead, the frequency and consistency at which Plaintiffs overbilled HRT
                makes it improbable, in my experience, that the foregoing overcharges all
                resulted from technician incompetence without at least some knowledge and
                cover-up from Plaintiffs themselves. In my opinion, from an industry point of
                view they amount to a material failure by Plaintiffs to honor their
                performance, quality, and pricing commitments to HRT on the Project.

6 Conclusions

             86. In sum, my analysis of documents and invoices in this matter lead me to the
                following expert opinions:

                    •   Plaintiffs (including their subcontractors) consistently performed well
                        below industry standard and expectations in doing the P4 site
                        installations at Massage Envy franchise.
                    •   This remained true in spite of HRT’s increasing effort to make the
                        installation instructions extremely detailed and to remove some of the
                        actual configuration work from Plaintiffs.
                    •   Plaintiffs’ own invoices show consistent evidence of incompetence,
                        padding, and/or dishonesty. Specifically, in 95% of the P4 installations
                        carried out, Plaintiffs failed to stay within the agreed-upon fixed price
                        and instead billed extra time and materials, usually with little or no
                        justification.
                    •   The new site buildout work was understood by both HRT and
                        Plaintiffs to be quoted and billed on a time-and-materials basis for
                        actual work done. Plaintiffs abruptly changed their quoting and billing
                        to a fixed-price basis very late in the engagement – at the end of April
                        2017 – and internally expressed their intent to go back and
                        retroactively bill additional amounts for completed work.
                    •   The extensive billing irregularities and actual tech notes in the invoices
                        produced by Plaintiffs suggest a conscious pattern of padding invoices,
                        overcharging for the work actually performed, and charging multiple
                        times for the same tasks.
                    •   From an industry point of view, Plaintiffs failed to meet their pricing,
                        performance, and quality commitments to HRT for this project.
             87. I reserve the right to amend, revise, or supplement my opinions as our
                research continues and as additional discovery or other information becomes




Page 28
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 31 of 43
Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 32 of 43
No. 3:18-cv-00273                                              Expert Report of Bruce F. Webster

                Exhibit 1: Curriculum Vitae of Bruce F. Webster

Education

   •   Graduate work in Computer Science, University of Houston Clear Lake (1980-81).
       Completed graduate classes in advanced pattern recognition, numerical methods,
       synthesis of logic systems with 4.0 GPA.

   •   B.S. in Computer Science, Brigham Young University (1978). Spent two years doing
       missionary work in Central America. Minored in languages and linguistics; became
       fluent in Spanish; studied Chinese, ancient Greek. Awarded "Highest Honors" and
       "University Scholar" designations at graduation.

Professional and Business Experience

   •   Adjunct Professor, Computer Science, Brigham Young University (2017 – present).
       Teaching senior-level course (CS 428) on real-world software engineering and product
       development.

   •   Principal, Webster & Associates LLC (2001 - present). Conducting international
       practice as IT consultant (organizational and project management, systems architecture,
       intellectual property, security) and as expert witness in IT-related matters, including IT
       project failure, intellectual property (copyright, trade secrets, and source code analysis),
       IT security, IT contract and licensing practices, IT consulting practices, Web
       technologies, software engineering. Have written expert reports, provided testimony via
       affidavit, and testified in federal court, state court, arbitration, and deposition. Have
       served three times as a neutral expert and once as an arbitrator in IT-related disputes.

   •   Director, PricewaterhouseCoopers LLP (1999-01). Built up nationally-recognized
       practice in IT-related litigation support. Published white paper and articles, co-chaired
       conference on systems failure litigation. Performed architecture & project reviews for
       PwC e-commerce joint ventures. Recruited and managed staff.

   •   Chief Technical Officer, Object Systems Group (1996-99). Consulted with Fortune 1000
       clients in IT project management, Year 2000 project management and contingency
       planning, risk assessment, object technology, project architecture, quality assurance.
       Performed project and technical reviews; made recommendations and helped rescue
       projects. Hired and managed consultants at multiple sites. Traveled to establish new
       accounts and strengthen existing ones.




Page 30
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 33 of 43
No. 3:18-cv-00273                                            Expert Report of Bruce F. Webster

   •   Independent Consultant (1995-96). Served as Chief Software Architect (consulting
       basis) for transportation communications firm; brought in to rescue OO-based network
       management development effort for Motorola's IRIDIUM global telecommunications
       project, resulting in on-schedule delivery of NM software. Assessed and upgraded
       developers' OO/C++ skills; developed general OO software development process.
       Organized and managed architecture and class design team for TMN-based
       implementation of network management software for next-generation
       telecommunications backbone.

   •   Co-Founder/Chief Technical Officer, Pages Software Inc (1990-95). Built
       R&D/engineering division from scratch, hiring engineers, office manager, system
       administrator, director of quality. Helped raise $3M in initial venture funding ($7M
       total). Did original object-oriented architecture and GUI prototyping for groundbreaking
       desktop publishing software for UNIX workstations. Served as chief architect, leading
       product specification, object analysis, design, and development. Shipped multiple
       versions of DTP package and supporting products. Co-authored business plans; made
       visits with CEO to potential customers, partners, and investors. Involved in development
       effort for commercial Web editing tools (Windows, C++); attended WebWorld
       conferences; participated in HTML standards mailing list.

   •   Independent Consultant (1984-90). Did consulting in software engineering, object-
       oriented programming, commercial product development, industry and technology
       analysis, product evaluation, technical writing, technical support.

   •   Guest Instructor, Computer Science Department, Brigham Young University (1985-
       87). Taught BYU computer science department classes on introduction to programming,
       assembly language, data structures & algorithms, computers & society.

   •   Consulting Editor/Columnist, BYTE Magazine (1984-87). Placed on monthly retainer
       by BYTE to write articles on software and hardware technology. Authored influential and
       highly rated column ("According to Webster") containing industry analysis, technical
       exposition, hardware and software reviews.

   •   Vice-President, R&D, Oasis Systems (1982-84). Helped build highly successful word
       processing utility start-up; contributed to market-leading spell check package; adapted for
       commercial word processors. Started up and ran entertainment software division; was co-
       designer and chief developer of award-winning entertainment software. Managed
       programmers; performed marketing.

   •   Chief Programmer/Analyst, Monitor Labs (1981-82). Developed firmware for new
       products (environmental monitoring devices); fixed bugs, extended functionality in
       existing products; managed computing facilities for engineering division, including
       selection and acquisition of new systems.




Page 31
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 34 of 43
No. 3:18-cv-00273                                               Expert Report of Bruce F. Webster

   •    Scientific Programmer/Analyst, Lunar and Planetary Institute (1980-81). Worked with
        space scientists to apply computer technology to research efforts, including geological
        simulations and analysis of data from space probes.

   •    Systems Engineer, Singer/Link Simulations (1979-80). Debugged and enhanced
        software for the Space Shuttle flight simulators at NASA/JSC.

   •    Associate Software Engineer, General Dynamics/WDCS (1978-79). Provided software
        development for various aerospace engineering projects, including pattern recognition
        and classification in radar signatures, cruise missile and large space structure simulations.

   •    Programmer/Team Leader, BYU Translation Sciences Institute (1974-78). Developed
        software for computer-assisted language translation project; served as team leader for
        Chinese Synthesis team.

Professional Affiliations

   •    Senior Member, Association of Computing Machinery (ACM)

   •    Member, Institute of Electrical and Electronic Engineering (IEEE) Computer Society

   •    Member, Information Systems and Audit Control Association (ISACA)

   •    Associate Member, American Bar Association (ABA)

Books

   •    The Y2K Survival Guide: Getting To, Getting Through, and Getting Past the Year 2000
        Problem, Prentice Hall PTR (Upper Saddle River, NJ, 1999).

   •    The Art of 'Ware, M&T Books (New York, 1995).

   •    Pitfalls of Object Oriented Development, M&T Books (New York, 1995).

   •    Microsoft Press Computer Dictionary (contributor), Microsoft Press (Redmond, WA,
        1991).

   •    The Way Things Work: Computers (contributor), Time-Life Books (Richmond, VA,
        1990).

   •    The NeXT Book, Addison-Wesley (Reading, MA, 1989).

Publications since 2008

   •    Online columnist, Baseline (http://www.baselinemag.com), 2008 to 2009.




Page 32
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 35 of 43
No. 3:18-cv-00273                                           Expert Report of Bruce F. Webster

                    Exhibit 2: Curriculum Vitae of Aaron Vivian

Education

   •   B.S. in Information Systems, Utah Valley University (2011).

Professional and Business Experience

   •   Information Technology Lab Manager, Brigham Young University (2012 – present).
       Manage hardware and software in student labs including but not limited to computers and
       supporting network infrastructure, spectrum analyzers, oscilloscopes, power supplies,
       function generators, metallic and optical TDRs. Purchase, design, build, maintain, and
       upgrade networking infrastructure for the IT Program. Purchase, design, build, maintain,
       and upgrade networking infrastructure for the IT Program. Created and maintain
       computer imaging solution based on FOG. Coached Senior Capstone teams of 4-5 IT
       Department students over a two semester project; includes mentoring on project
       management concepts and scheduling, understanding and managing scope, risk discovery
       and mitigation, and meetings and communication with the project sponsor. Manage and
       mentor student Systems Administrators in establishing and maintaining systems within
       the IT infrastructure. Teach or aid in teaching specific labs in numerous classes and
       provide mentoring to individual students as needed.

   •   Information Technology Manager, Rocky Mountain University of Health
       Professionals (2011-2012). Developed and implement a networking strategy including
       all needed subnets, VLANs, firewall zones and associated traffic flow rules, and wireless
       virtual access points. Developed annual budget including all telecommunications and
       other technology needs. Developed and implemented a plan to redesign and migrate from
       the Citrix Xen hypervisor to VMware ESX and update the physical server infrastructure
       for the University. Established relationships with hardware vendors for acquisition of
       equipment. Implemented Microsoft Key Management System (KMS) system for
       Windows 7 and Office 2010 licensing. Developed desktop computer aging and
       replacement schedule.

   •   Senior Systems Administrator/System Administrator, DirectPointe Inc. (2008-2010).
       Focus and specialization in server management for about 30 client companies. Mentoring
       and training junior technicians. Providing on-call support for graveyard technicians.
       Writing and publishing internal knowledge base content. Provided full support for clients
       software and hardware issues through telephone and online chat sessions, managing cases
       through a ticketing system. Managed MRTG monitoring system responding to alerts for
       connectivity and other hardware related issues.




Page 33
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 36 of 43
No. 3:18-cv-00273                                                           Expert Report of Bruce F. Webster

                Exhibit 3: Testimony of Bruce F. Webster since 2015
                 Case                        Jurisdiction                Nature of Engagement                  Testimony
           List Interactive v.    US District Court                     Retained as expert in matter      Testified at trial.
          Knights of Columbus     District of Colorado                  involving claims of
             (Trade Secret)                                             misappropriation of software
                                                                        trade secrets
          Stefano Grossi v.       Superior Court of Fulton County       Retained as expert in matter      Deposed; testified at
      Fereidoun “Fred” Khalil     State of Georgia                      involving claims of non-literal   trial.
       (Intellectual Property)                                          copying of source code from
                                                                        one language to another.
           American Railcar       US District Court                     Retained as project               Deposed; testified at
           Industries, Inc. v.    Southern District of New York         management expert in              trial.
             GyanSys, Inc.                                              contract dispute over
          (IT systems failure)                                          terminated ERP (SAP)
                                                                        implementation.
     StorageCraft Technology      US District Court                     Retained as expert witness in     Deposed.
                 v.               District of Utah                      intellectual property case
        Persistent Telecom                                              involving file backup
             Solutions                                                  software.
       (Software copyright)
      GoDaddy.Com, LLC v.         US District Court for the             Retained as expert witness in     Deposed.
      RPost Communications        District of Arizona                   patent infringement case
             Ltd., et al.                                               involving e-mail marketing
              (Patent)                                                  and tracking software.
        Cheridy Roeger v.         Fourth District Court, In and For     Retained as expert to provide     Deposed.
      North Eastern Services      Utah County, State of Utah            analysis of Google location
             Inc. et al.                                                data archives in wrongful
         (IT data analysis)                                             termination dispute.
      HealthNow New York          State of New York County Court:       Retained as project               Deposed.
               Inc. v.            Court of Erie                         management expert in
      Meridian Technologies,                                            contract dispute regarding
             Inc. et al.                                                claims management
       (Disputed IT Project)                                            applications.

           The Robert Larson      Superior Court of the State of        Retained as project               Deposed.
          Automotive Group v.     Washington in and for the County of   management expert in dispute
            A Plus LLC and        Pierce                                over contract IT maintenance
              James Byrne                                               work for a set of auto
          (Disputed IT Project)                                         dealerships.

      Intellectual Ventures I &   US District Court for the             Retained as expert witness in     Deposed multiple
                 II v.            District of Delaware                  patent infringement case          times.
           Symantec Corp.                                               involving data mirroring and
               (Patent)                                                 application monitoring.

      Planet Bingo , LLC et al.   State of Michigan in the Circuit      Retained by the Court as          Served as neutral
                  v.              Court for the County of Ingham        neutral expert in dispute over    expert to the Court;
            VKGS, LLC.                                                  alleged misappropriation of       deposed by both
       (Intellectual Property)                                          confidential information for      sides.
                                                                        development of casino
                                                                        operations software.




Page 34
   Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 37 of 43
No. 3:18-cv-00273                            Expert Report of Bruce F. Webster

            Exhibit 4: Materials Reviewed or Considered
Pleadings and Filings
• Answer and Counterclaim, July 9, 2018.
Documents (starting Bates number for multi-page documents)
• As cited in footnotes and exhibits.
•   HRT_0000116, HRT_0000226, HRT_0000326, HRT_0000565, HRT_0000941,
    HRT_0000943, HRT_0000992, HRT_0001099, HRT_0001101, HRT_0001140,
    HRT_0001414, HRT_0001978, HRT_0002951, HRT_0003313, HRT_0003386,
    HRT_0003447, HRT_0003568, HRT_0004033, HRT_0005058, HRT_0005079,
    HRT_0005198, HRT_0005329, HRT_0005507, HRT_0005507 , HRT_0005613,
    HRT_000623, HRT_0006555, HRT_0007029, HRT_0007526, HRT_0009353,
    HRT_0010226, HRT_0011543, HRT_0012015, HRT_0012015 , HRT_0013135,
    HRT_0013594, HRT_0013747, HRT_0014404, HRT_0014807, HRT_0015175,
    HRT_0015340, HRT_0015340 , HRT_0015341, HRT_0016156 , HRT_0016513,
    HRT_0016540, HRT_0016543, HRT_0018056, HRT_0020069, HRT_0021303,
    HRT_0021306, HRT_0021523, HRT_0023190, HRT_0024813, HRT_0025200,
    HRT_0026191, HRT_0026926, HRT_0027881, HRT_0027883, HRT_0029980 ,
    HRT_0030372 , HRT_0030374 , HRT_0030754, HRT_0031378, HRT_0031773 ,
    HRT_0032688, HRT_0032691, HRT_0032879, HRT_0032881, HRT_0032881 ,
    HRT_0032884, HRT_0033125, HRT_0033203, HRT_0033203 , HRT_0033725,
    HRT_0033742, HRT_0033794, HRT_0033879, HRT_0033950, HRT_0034193,
    HRT_0034245, HRT_0034379, HRT_0035134, HRT_0040460, HRT_0040837 ,
    HRT_0040864 , HRT_0043221, HRT_0044512, HRT_0044512 , HRT_0044518,
    HRT_0044521, HRT_0044522, HRT_0044523, HRT_0044525, HRT_0044527,
    HRT_0044530, HRT_0044531, HRT_0044532, HRT_0044533, HRT_0045828,
    HRT_0050168, HRT_0052879, HRT_006372, HRT_0092731 , HRT_0094225,
    HRT_0094256, HRT_0095765 , HRT_0099363, HRT_0099774, HRT_0103242,
    HRT_0104188, HRT_0107196, HRT_0107199, HRT_0107583, HRT_0107594,
    HRT_0108441, HRT_0108458, HRT_0108739, HRT_0108741, HRT_0109367 ,
    HRT_0109930 , HRT_0110122, HRT_0110477, HRT_0110595, HRT_0110657,
    HRT_0110796, HRT_0114078 , HRT_0114452, HRT_0116676, HRT_0117685,
    HRT_0118016, HRT_0118346, HRT_0118346 , HRT_0119694, HRT_0119733,
    HRT_0119741, HRT_0119748, HRT_0119748 , HRT_0119750, HRT_0119750 ,
    HRT_0120524, HRT_0120908, HRT_0122939 , HRT_0123061, HRT_0123127,
    HRT_0135731, HRT_0146393 , HRT_0146812, HRT_0146960, HRT_0147137 ,
    HRT_0147138 , HRT_0148638, HRT_0148743, HRT_0148763 , HRT_0154921,
    HRT_0155366, HRT_0155539, HRT_0155539 , HRT_0155545, HRT_0155545 ,
    HRT_0156336, HRT_0156342, HRT_0156344, HRT_0156344 , HRT_0156440,
    HRT_0157415, HRT_0157417
•   MEF_0002170, MEF_0002189
•   RCTRL0000091400
•   SITEHANDS_0000006, SITEHANDS_0000022, SITEHANDS_0000348,
    SITEHANDS_0000469, SITEHANDS_0000470, SITEHANDS_0000471,

Page 35

Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 38 of 43
No. 3:18-cv-00273                                     Expert Report of Bruce F. Webster

    SITEHANDS_0001196, SITEHANDS_0004686, SITEHANDS_0004819,
    SITEHANDS_0008202, SITEHANDS_0010000, SITEHANDS_0010442,
    SITEHANDS_0013567, SITEHANDS_0017619, SITEHANDS_0017622,
    SITEHANDS_0018687, SITEHANDS_0019400, SITEHANDS_0040486,
    SITEHANDS_0040487, SITEHANDS_0041429, SITEHANDS_0041437,
    SITEHANDS_0046342, SITEHANDS_0046542, SITEHANDS_0049266,
    SITEHANDS_0060770, SITEHANDS_0063150, SITEHANDS_0063153,
    SITEHANDS_0064276, SITEHANDS_0065201, SITEHANDS_0071699,
    SITEHANDS_0071728, SITEHANDS_0075602, SITEHANDS_0076399,
    SITEHANDS_0077222, SITEHANDS_0077381, SITEHANDS_0079912,
    SITEHANDS_0079913, SITEHANDS_0089157, SITEHANDS_0094001,
    SITEHANDS_0095744, SITEHANDS_0096366, SITEHANDS_0096858,
    SITEHANDS_0096859, SITEHANDS_0097151, SITEHANDS_0077222,
    SITEHANDS_0000349, SITEHANDS_0078145
•   SITEHANDS_ATLAS_0000002


Documents without Bates numbers (file names)
• HRME August 2016 Tickets – original invoice.xlsx, HRME August 2016
  Tickets.xlsx, HRME September 2016 Tickets.xlsx, HRME October 2016
  Tickets.xlsx, November 2016 CS Invoice.xlsx, HRME December 2016 Tickets.xlsx,
  HRME January 2017 Tickets.xlsx, HRME February 2017 Tickets -REV.xlsx, HRME
  March 2017 Tickets.xlsx, HRMS April 2017 Tickets.xlsx, HRME May 2017
  Tickets.xlsx, HRME June 2017 Tickets.xlsx
•   COMBINED CST INV w Unique ID.xlsx
•   Invoice_40093_from_Nationwide_Tech_Solutions_Inc.pdf
•   Invoice_50032_from_Nationwide_Tech_Solutions_Inc[1][1].pdf
•   NTS_50035_RCTRL0000072790.001.pdf
•   NTS_50036_RCTRL0000072792.001.pdf
•   NTS_50042_RCTRL0000003870.001.pdf
•   Self-performed ME work cost (Field Nation).xlsx

External References Reviewed, Considered, or Cited
• Classen, H. Ward. A Practical Guide to Software Licensing (6th ed.). ABA Business
   Law Section, 2016.




Page 36

Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 39 of 43
No. 3:18-cv-00273                                          Expert Report of Bruce F. Webster

                     Exhibit 5: New Site Buildout Invoices
The following table lists the fifty (50) new site buildout invoices I found in the
documents reviewed. (This table ignores HRT_0148765, which is dated after Plaintiffs
stopped work on the project.)

      BATES           Clinic    Date        Quote                            Notes
 HRT_0094256          1314     08/31/16   6068.00
 HRT_0110480          1250     09/09/16   4458.00
 HRT_0148640          1306     09/12/16   6968.00
 HRT_0110789          1086     09/14/16   6028.00
 HRT_0110658          1013     09/16/16   4428.00
 HRT_0110604          0413     09/19/16   5332.00
 HRT_0116678          1278     09/26/16   4774.00
 SITEHANDS_0096859    1246     11/25/16   11465.00
 HRT_0032883          0459     12/20/16   8560.92    Includes P4 fixed fee
 HRT_0012017          1320     01/26/17   9460.92    Includes P4 fixed fee
 HRT_0026192          0335     01/30/17   8560.92    Includes P4 fixed fee
 HRT_0040487          1226     01/30/17   9010.92    Includes P4 fixed fee
 HRT_0092735          1318     01/30/17   8110.92    Includes P4 fixed fee
 HRT_0114079          1206     02/08/17   8110.92    Includes P4 fixed fee
 HRT_0033204          0198     02/16/17   9010.92    Includes P4 fixed fee
 HRT_0033205          0845     02/16/17   8560.92    Includes P4 fixed fee
 HRT_0033206          1305     02/16/17   8110.92    Includes P4 fixed fee
 HRT_0032884          0221     02/20/17   8560.92    Includes P4 fixed fee
 HRT_0032885          1210     02/20/17   6760.92    Includes P4 fixed fee
 HRT_0032880          1335     02/20/17   8262.50
 HRT_0032882          1336     02/20/17   8560.92    Includes P4 fixed fee
 HRT_0030374          1316     03/03/17   7362.50
 HRT_0016158          0296     03/08/17   6912.50
 HRT_0032691          1312     03/08/17   8262.50
 HRT_0031775          1327     03/08/17   8262.50
 HRT_0015341          0463     03/13/17   7812.50
 HRT_0015341          0493     03/13/17   7812.50
 HRT_0016543          1137     03/16/17   8232.50
 HRT_0109369          0772     04/06/17   6912.50
 HRT_0108458          1065     04/14/17   7362.50
 HRT_0108741          1279     04/14/17   7812.50
 HRT_0157417          1331     04/21/17   7812.50
 HRT_0044529          0865     04/26/17   11465.00
 HRT_0044533          1154     04/26/17   11465.00
 HRT_0044531          1155     04/26/17   11465.00
 HRT_0044515          1179     04/26/17   11465.00
 HRT_0044527          1205     04/26/17   11465.00
 HRT_0044532          1307     04/26/17   11465.00
 HRT_0044518          1044     05/03/17   11465.00
 HRT_0027883          1304     05/03/17   7362.50
 HRT_0044530          1322     05/03/17   11465.00
 HRT_0044528          0485     05/04/17   11465.00
 HRT_0044519          1291     05/04/17   11465.00
 HRT_0044525          1292     05/04/17   11465.00
 HRT_0044523          1294     05/04/17   11465.00
 HRT_0044522          1309     05/04/17   11465.00
 HRT_0044520          1321     05/04/17   11465.00
 HRT_0044521          1333     05/04/17   11465.00
 HRT_0107594          1062     05/15/17   8262.50
 HRT_0001101          1054     05/25/17   7812.50


Page 37

Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 40 of 43
         No. 3:18-cv-00273                                                Expert Report of Bruce F. Webster


                             Exhibit 6: Questionable/Suspicious Billings

         The following table captures invoices that bill for amounts that appear to be in excess of
         the actual work done, billed to the wrong code (e.g., General Support when finishing a P4
         installation), or otherwise appears unjustified. Note that this is based on a representative
         sampling of 50% of the invoices submitted by CST to HRT.




HRT #     Start      Tech          TASK          Analysis

 0006     08/30/16   Cabrera       WAP install   Full P4 billed but no work done; P4 billed again elsewhere
 0020     09/16/16   Cabrera       Gen support   P4 continuation; notes indicate 3 hours but 8 hours billed
 0370     10/06/16   Cabrera       Gen support   P4 continuation; billed 8 hours for 1-hour task (configure modem)
  F       10/18/16   Tuter         Dev install   10 hours (overtime) to install 2 switches
 0436     11/03/16   Robinson      WAP install   P4 install + 22 hours, yet 3 additional follow-up and billed visits
 0029     11/14/16   Foose         WAP install   P4 install + 23 hours + 3 additional follow-up visits
 0522     11/14/16   Robinson      WAP install   P4 install + 33 hours (incorrect/faulty modem)
 0372     11/15/16   Sy            WAP install   P4 install: takes two days, 29.5 hours
 0029     12/22/16   Foose         Break/fix     P4 continuation; 10 hours to ‘fix’ networking issue
J-0146    12/27/16   Robinson      Gen support   Billed as ‘new build (9752.00), but only 16.25 hours and just 4 APs
  B       02/01/17   Murphy        New build     No details except “Billing purposes” (5705.24)
 0101     02/13/17   Brumbach      P4 install    22 hours; all “problems” within P4 task list
 0415     02/17/17   Sy            P4 install    Tech spent 6 hours “waiting to hear back on how to proceed”
 0499     03/02/17   Morel         P4 install    21.5 hours of overtime billed for install (no breakdown of actual hours)
 0295     03/07/17   Brown         Gen support   P4 continuation; 2 hours billed; problem still there on next visit
 0251     03/15/17   Johnson       P4 cutover    Tech refers to “serial number” that’s an IP address; 12.5 hours billed; unfixed
 0019     03/16/17   Gellert       P4 install    25 hours & required a second visit to correct poor cable management
D-0198    04/01/17   CST VD        New build     “billing purposes” – 8840.88 for ‘cable rough in & network install’
  O       04/01/17   CST VD        New build     “billing purposes” – 8359.38 for ‘cable rough in & network install’
  R       04/01/17   CST VD        New build     “billing purposes” – 7812.50 for ‘cable rough in & network install’
S-0458    04/01/17   CST VD        New build     “billing purposes” – 10,359.00 “to retroactively arrive at $11465”
 0335     04/01/17   CST VD        New build     “billing purposes” – bill to get the site up to $11456.48
 0081     04/04/17   Rycroft       Gen support   Billed 2 hours to reboot DVR (5 minutes)
 0156     04/05/17   Robinson      Gen support   Billed 2.75 hours for ~30 minutes of work
 0081     04/10/17   Rycroft       Gen support   P4 continuation; didn’t need to reschedule/shut down to switch a cable
 0417     04/11/17   Sy            Gen support   Prework should have been done prior to visit (ditto for follow-up visit)
  B       04/12/17   Izu           Gen support   2 hours to plug in a loose cord (5 minutes)
S-0458    04/12/17   Vazquez       New build     16 hours of overtime logged (but not billed) for 2 patch cables


         Page 38

         Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 41 of 43
        No. 3:18-cv-00273                                                Expert Report of Bruce F. Webster

HRT #    Start      Tech          TASK          Analysis

  L      04/13/17   Farina        Gen support   Billed 12 hours at $125/hr for about 2 hours of actual work
 0417    04/17/17   Sy            Gen support   Prework still not done, still billed 2.5 hours
  C      04/19/17   Alongi        Gen support   No hours logged; 6987.50 billed; documentation sketchy
 0055    04/24/17   Pham          Gen support   P4 continuation; bills 5 hours to plug in 6 ft cable
 0458    04/27/17   Vazquez       Gen support   Billed 8 hours for two cable pulls (and elsewhere did ‘new build’ billing)
 0364    04/27/17   Case          Break/fix     Likely unfinished P4 (server not connected to firewall)
 0422    04/27/17   Rodgers       Gen support   Unfinished P4; tech didn’t know enough to connect server to firewall
 1318    04/28/17   Castellanos   Gen support   Billed 8 hours for two cable pulls
 0296    05/01/17   Murphy        New build     “billing purposes” – 6912.50 for ‘cable rough & network install’
 1318    05/01/17   Castellanos   Gen support   Billed 6 hours to move a computer from front desk to break room
 0463    05/04/17   Lerno         New build     P4 continuation (8.5 hrs, overtime), with two more separate visits
 0036    05/05/17   Faina         Gen support   P4 continuation; 7.5 hours @ $155/hr to pull two cables
 0064    05/08/17   Wangia        Gen support   P4 continuation; tech rescheduled but was responsible for bringing cables
 0064    05/15/17   Wangia        Gen support   P4 continuation; 1 hour billed but install not completed
 0027    05/16/17   Wangia        Gen support   P4 continuation; billed 3.25 hours for ~30 minutes of work
 0129    05/17/17   Jorgenson     Gen support   P4 continuation; tech came w/out cable, billed 2 hours, did nothing
 0129    05/18/17   Jorgenson     Gen support   P4 continuation; 6 hours to run a single cable
 0463    05/22/17   Murphy        New build     “billing purposes” – 7812.50, yet P4 install on 05/04/17
 0221    05/31/17   Murphy        New build     “billing purposes” – 7812.50 after 4 prior P4 visits billed under Gen support




        NOTE: HRT attempted to match known Massage Envy clinics with the address on the
        invoices submitted to it by Plaintiffs. In some cases, it could not, either because the clinic
        had since closed or because the address recorded by Plaintiffs (or their subcontractors)
        did not match a known clinic. In such cases, the clinic was given a unique one-letter
        identifier (A, B, etc.). In a few cases, the clinic number was later discovered (hence, S-
        0458).




        Page 39

        Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 42 of 43
No. 3:18-cv-00273                                        Expert Report of Bruce F. Webster

                          Exhibit 7: Duplicate P4 Invoices

The following table captures duplicate P4 invoices for six (6) different sites. Note that
these entries are derived from the actual invoices produced by Plaintiffs, and not from
quotes or proposals.

  HRT #     Start      GCS ID             TASK          P4 CHARGE        INVOICE TOTAL

  0006      08/30/16   426136MEN-21       WAP install   $748.42          $888.42
  0006      09/15/16   426436MEN-63       WAP install   $748.42          $1,203.42
  0010      08/31/16   4261310MEN-24      WAP install   $748.42          $1,150.30
  0010      09/19/16   4264310MEN-81      WAP install   $748.42          $1,072.68
  0055      03/32/17   4285555456-001     P4 install    $748.42          $767.21
  0055      04/12/17   4285555456-003     P4 install    $748.42          $942.21
  0269      01/11/17   42766269MEN-504    WAP install   $748.42          $838.26
  0269      02/17/17   42825269255-001    P4 install    $748.42          $1,474.91
  0523      12/21/16   42735523MEN-455    WAP install   $748.42          $1,308.42
  0523      02/17/17   42794523372-001R   P4 install    $748.42          $1,063.42
  0528      01/18/17   429165281382-001   General       <none>           $2,219.16
  0528      02/17/17   42855528370-001    P4 install    $748.42          $2,219.16

On the last site (#0528), there is no explicit P4 charge for the first visit on 01/18/17. On
the other hand, there is no reason why Plaintiffs should be providing general support to a
site that that will not have a P4 install (according to their records) for another month, and
the charge for both visits is exactly the same, down to the penny. Furthermore, the tech
notes for the first visit indicate that a P4 install was being performed (“Install complete
on first visit”).




Page 40

Case 3:18-cv-00273-RJC-DSC Document 126-2 Filed 10/30/19 Page 43 of 43
